UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6734


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

LENNY PAUL HASKINS, a/k/a 2 Much, a/k/a Too Much, a/k/a Sean Bannister,
a/k/a Paul, a/k/a Tanarri Reed, a/k/a Blake Deshawn, a/k/a Fat Boy, a/k/a Kirsten
Kinard,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:14-cr-00432-CMH-1)


Submitted: November 21, 2017                                Decided: November 27, 2017


Before WYNN and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lenny Paul Haskins, Appellant Pro Se. Michael John Frank, OFFICE OF THE UNITED
STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Lenny Paul Haskins appeals the district court’s order denying his motion for

transcripts after the court concluded that Haskins failed to make a showing of a

particularized need for the transcripts. An appellant proceeding in forma pauperis is

entitled to a transcript at Government expense pursuant to 28 U.S.C. § 753(f) (2012), if a

substantial question is presented. See Williams v. Ozmint, 716 F.3d 801, 811 (4th Cir.

2013). It is well settled in this Circuit that an indigent prisoner has no right to a transcript

at Government expense merely to conduct a fishing expedition in an effort to find some

flaw for appeal. Jones v. Superintendent, Va. State Farm, 460 F.2d 150, 152 (4th Cir.

1972).

         Haskins asserts that he needs the transcripts to file his 28 U.S.C. § 2255 (2012)

motion and lists his proposed claims, but does not assert how or why the transcripts are

necessary to file his § 2255 motion.           Because Haskins failed to demonstrate a

particularized need for the transcript, or present a substantial question, we hold that the

district court’s denial of his request was proper. See Williams, 716 F.3d at 811.

         We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                  DISMISSED




                                               2